Case 9:08-cv-80134-DMM Document 857 Entered on FLSD Docket 01/13/2020 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Civil No. 08-80134-CIV-Middlebrooks

 

 

 

 

FANE LOZMAN, .
Plaintiff, \ | Lo
_ FILED ev LD.
VS.
: — JAN 13 2020 -
CITY OF RIVIERA BEACH, . .
ANGELA E. NOBLE
CLERK U.S. DIST. CT.
Defendant. S.D. OF FLA. — W.P.B.
/

 

ORDER GRANTING IN PART PLAINTIFF’S MOTION TO ALLOW A CELL PHONE
AND LAPTOP TO BE BROUGHT THROUGH THE PALM BEACH FEDERAL
COURTHOUSE SECURITY

THIS CAUSE came before the Court on Plaintiff, Fane Lozman’s Motion to Allow a Cell
Phone and Laptop to Be Brought Through the Palm Beach Federal Courthouse Security for Use at
Mediation Before Magistrate Judge William Matthewman on January 13, 2020, and All Future
Court Proceedings in This Specific Case (“Motion).! The Court has carefully reviewed the Motion
and is fully advised of the premises.

It is hereby ORDERED and ADJUDGED as follows:

1. The Motion [DE 80] is GRANTED IN PART.

2. Fane Lozman shall be permitted to bring a cell phone and a laptop computer into the

courthouse for the settlement conference before the undersigned on January 13, 2020,

at 10:00 a.m.

 

! The Motion has been emailed to the undersigned’s chambers, and has not yet been docketed by the Clerk.
_ However, because the settlement conference is scheduled for today’s date, the Court will rule on the Motion on an
expedited basis.
_ Case 9:08-cv-80134-DMM Document 857 Entered on FLSD Docket 01/13/2020 Page 2 of 2

3. The balance of the Motion is for consideration by the Honorable Donald M.
Middlebrooks, United States District Judge, and not for consideration by the

. undersigned.

DONE AND ORDERED in chambers at Palm Beach County, Florida, this 13" day of

January, 2020.

    

WILLIAM MATTHEWMAN
United States Magistrate Judge
